 



EXHIBIT 10.5

FOURTH AMENDMENT TO SEVERANCE COMPENSATION AGREEMENT

     This Fourth Amendment to Severance Compensation Agreement (this “Fourth
Amendment”), dated as of the 1st day of July, 2005, is by and between LIN
Television Corporation, a Delaware corporation (the “Company”), and Peter E.
Maloney (the “Executive”).

W I T N E S S E T H:

     WHEREAS, the Company and Executive are parties to that certain Severance
Compensation Agreement, dated as of September 5, 1996, as amended on October 1,
1999, August 30, 2000, and October 1, 2002 (the “Agreement”).

     WHEREAS, the Company believes it is in its best interest to reinforce and
encourage Executive’s continued disinterested attention and undistracted
dedication in the potentially disturbing circumstances of a possible change in
control of the Company; and

WHEREAS, the parties desire to amend the Agreement upon the terms contained
herein;

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Company and Executive each agree as follows:

     1. Definitions. Capitalized terms not otherwise defined herein shall have
the meaning ascribed thereto in the Severance Agreement.

     2. Amendment to Paragraph (iii) of Definition of Good Reason. Paragraph
(iii) of the definition of the term “Good Reason” in Section 1(d) of the
Agreement shall be deleted in its entirety and the following shall be inserted
in lieu thereof and shall constitute the new paragraph (iii) of the definition
of “Good Reason” for purposes of the Agreement:

Executive’s duties, authority and responsibilities or, in the aggregate, the
program of retirement and welfare benefits offered to Executive, are materially
and adversely diminished, in comparison to the duties, authority, and
responsibilities or the program of benefits, in the aggregate, enjoyed by
Executive as of (A) the time immediately prior to a Hicks Muse Change in Control
or (B) if prior to a Hicks Muse Change in Control, as of July 1, 2005, or
Executive is demoted from the position that he held as of (Y) the time
immediately prior to such Hicks Muse Change in Control or (Z) if prior to a
Hicks Muse Change in Control, as of July 1, 2005; provided, however, that if,
subsequent to a Hicks Muse Change in Control, the Executive maintains the same
duties, authority and responsibility that he held prior to such Hicks Muse
Change in Control, the requirement that the Executive

 



--------------------------------------------------------------------------------



 



report to officers or the board of parent companies shall not of itself
constitute “Good Reason” unless such officers or board take actions that
materially and adversely interfere with the business decisions of Executive with
respect to those business matters otherwise subject to his duties, authority and
responsibilities;

     3. Amendment to Paragraph (iv) of Definition of Good Reason. Paragraph
(iv) of the definition of the term “Good Reason” in Section 1(d) of the
Agreement shall be deleted in its entirety and, in order to maintain the
sequential numbering of the paragraphs in such definition, the following shall
be inserted in lieu thereof and shall constitute the new paragraph (iv) of the
definition of “Good Reason” for purposes of the Agreement: “[Reserved.]”

     4. Amendment to Section 2 of the Agreement. Section 2 of the Agreement
shall be deleted in its entirety and the following shall be inserted in lieu
thereof and shall constitute the new Section 2 of the Agreement:

Severance Compensation Trigger. Executive shall be entitled to severance
compensation as set forth in Section 3 hereof (“Severance Compensation”) in the
event that Executive’s employment is terminated within the “Extension Period”
(as defined below) (i) by the Company without Cause, or (ii) by Executive within
90 days after Executive has knowledge of the occurrence of an event constituting
Good Reason (clauses (i) or (ii), a “Severance Compensation Trigger”). The
“Extension Period” shall be defined as that certain period commencing on the
date of the Agreement and ending on the date that is three (3) years following a
Hicks Muse Change in Control.

Notwithstanding the foregoing, for purposes of this Section 2, the following
events shall not be deemed to be a termination “by the Company without Cause”
that would Executive otherwise constitute a Severance Compensation Trigger:

(a) Termination of Executive’s employment by reason of Executive’s death or
disability (including, without limitation, illness or injury preventing
Executive from performing his duties, as they existed immediately prior to the
illness or injury, of a full-time basis for 180 consecutive business days); or

(b) Termination of Executive’s employment by reason of Executive’s retirement
(including, without limitation, Executive’s voluntary late, normal or early
retirement under a pension plan sponsored by the Company, as defined in such
plan).

 



--------------------------------------------------------------------------------



 



     5. Amendment to Section 3(a)(i) of the Agreement. Section 3(a)(i) of the
Agreement shall be shall be deleted in its entirety and the following shall be
inserted in lieu thereof and shall constitute the new Section 3(a)(i) of the
Agreement:

i) In lieu of any further salary or bonus payments to the Executive for periods
subsequent to the Date of Termination, the Company shall pay to the Executive
not later than the tenth day following the Date of Termination a lump sum
severance payment equal to the sum of:

(x) amount equal to three times (3x) the Executive’s annual base salary in
effect on the Date of Termination (the “Base Salary”);

(y) an amount equal to three times (3x):

(1) the amount of the highest bonus compensation paid to the Executive with
respect to the last three complete fiscal years, and

(2) the contribution, if any, paid by the Company for the benefit of the
Executive to any 401(k) Plan in the last complete fiscal year,

(z) the present value, determined as of the Date of Termination, of the sum of:

(1) all benefits which have accrued to the Executive but have not vested under
the LIN Television Corporation Retirement Plan (the “Retirement Plan”) as of the
Date of Termination, and

(2) all additional benefits which would have accrued to the Executive under the
Retirement Plan if the employee had continued to be employed by the Company on
the same terms the Executive was employed on as of the Date of Termination from
such Date of Termination to the date 12 months after the Date of Termination.

For purposes of this Section, the present value of a future payment shall be
calculated by reference to the actuarial assumptions (including assumptions with
respect to interest rates) in use immediately prior to the Hicks Muse Change in
Control for purposes of calculating actuarial equivalents under the Retirement
Plan.

 



--------------------------------------------------------------------------------



 



     6. Amendment to Section 3(a)(ii) of the Agreement. Section 3(a)(ii) of the
Agreement shall be shall be deleted in its entirety and the following shall be
inserted in lieu thereof and shall constitute the new Section 3(a)(ii) of the
Agreement:

The Company shall provide the Executive for a period commencing on the Date of
Termination and ending on the earlier of the third anniversary of the Date of
Termination or the Executive’s death (the “Benefits Period”), life, health,
disability and accident insurance benefits and the package of “Executive
benefits” substantially similar, individually and in the aggregate, to those
which the Executive was receiving immediately prior to the Notice of
Termination, or immediately prior to a Hicks Muse Change in Control, if greater,
including without limitation, transfer of title of a company automobile,
medical, dental, vision, life and pension benefits, as if Executive were
continuing as an employee of the Company during the Benefits Period, provided,
however, that with respect to the provision of insurance benefits during the
Benefits Period, Executive shall be obligated to continue to pay that proportion
of premiums paid by the Executive immediately prior to such Notice of
Termination or Hicks Muse Change in Control, as applicable. The Company shall
apply the statutory health care continuation coverage (“COBRA”) provisions as if
the Executive were a full-time employee of the Company during the Benefits
Period, with the result that (y) the Executive’s spouse and dependents shall be
eligible for continued health insurance coverage that is in all respects
equivalent to COBRA coverage (“COBRA-Equivalent Coverage”) if an event occurs
during the Benefits Period that would have been a “qualifying event” under COBRA
had the Executive been an employee of the Company, and (z) the Executive and the
Executive’s spouse and dependents shall be eligible for COBRA-Equivalent
coverage at the expiration of the Benefits Period and for a period of three
years thereafter as if the Executive’s employment with the Company had
terminated on the last day of the Benefits Period.

     7. Amendment to Section 3(a)(iii) of the Agreement. Section 3(a)(iii) of
the Agreement shall be shall be deleted in its entirety and the following shall
be inserted in lieu thereof and shall constitute the new Section 3(a)(iii) of
the Agreement:

With respect to all stock options and stock awards granted to the Executive
under the 1998 Stock Option Plan, the 1998 Substitute Stock Option Plan, the
1998 Phantom Stock Plan, and the Amended and Restated 2002 Stock Plan of LIN TV
(collectively, the “Options and Awards”) which are not otherwise exercisable or
vested on the Date of Termination, such Options and Awards shall be deemed
vested and exercisable immediately as of the Date of Termination.

     8. Amendment to Section 3(b) of the Agreement. Section 3(b) of the
Agreement shall be shall be deleted in its entirety and the following shall be
inserted in lieu thereof and shall constitute the new Section 3(b) of the
Agreement:

 



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything to the contrary contained herein:

     (i) If the Severance Compensation under this Section 3, either alone or
together with other payments to the Executive from the Company (or any portion
of such aggregate payment) would constitute an “excess parachute payment” (as
defined in Section 280G of the Code), such Severance Compensation shall be
increased by a payment sufficient to restore the Executive to the same after-tax
position the Executive would have been in if the excise tax had not been
imposed.

     (ii) If Executive is a “Specified Employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, or any successor thereto or as such may be amended
hereafter (“Section 409A”), to the extent necessary to satisfy the requirements
of Section 409A, any portion of the Severance Compensation under this Section 3
that shall constitute deferred compensation within the meaning of Section 409A
shall not be due and payable to Executive until the date that is six (6) months
after the Date of Termination.

     9. Joinder of LIN TV for Purposes of Section 3(a)(iii) of the Agreement. By
executing this Fourth Amendment, LIN TV agrees to be, and shall be deemed to be,
a party to, and be bound by, the Agreement for purposes of Section 3(a)(iii) of
the Agreement (as amended by this Fourth Amendment).

     10. Reaffirmation of the Severance Agreement. Except as expressly provided
herein, the Agreement is not amended, modified or affected by this Fourth
Amendment, and the Agreement and the rights and obligations of the parties
hereto thereunder are hereby ratified and confirmed by the parties in all
respects.

     11. Counterparts. This Fourth Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

[The remainder of this page has been left blank intentionally.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Fourth Amendment as of
the date first written above.

     
LIN Television Corporation

By:

Denise M. Parent

Vice President-Deputy General Counsel
  Executive

By:

Peter E. Maloney



For purposes of Section 9 of this Fourth Amendment (and
Section 3(a)(iii) of the Agreement):

LIN TV Corp.

By:

Denise M. Parent

Vice President-Deputy General Counsel

 